Citation Nr: 1020075	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefit sought on appeal.  The Veteran 
testified at a hearing before the Board in September 2007.  
The Board previously remanded this issue for further 
development in January 2008.

Further, the January 2008 Board decision also remanded the 
issue of entitlement to service connection for peripheral 
neuropathy of both legs.  However, a subsequent rating 
decision in January 2009 granted service connection for 
peripheral neuropathy of the right and left lower 
extremities.  Thus, as this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
erectile dysfunction as secondary to his service-connected 
Type II diabetes mellitus.  In January 2008, the Board 
remanded this issue to afford the Veteran another VA 
examination as prior examinations were insufficient for 
appellate review.  The Veteran was scheduled for a VA 
examination in December 2008, but he failed to report.  When 
a veteran fails without good cause to report for a necessary 
VA examination requested by VA in conjunction with a claim, 
VA is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  In an April 2009 
statement, the Veteran indicated that he was unable to report 
for the December 2008 medical examination because on the day 
of the examination, the island he lived on was "fogged in 
and there were no ferries or airplanes operating that day."  
The Veteran then requested that he be scheduled for another 
VA examination.  Further, in a May 2010 informal hearing 
presentation, the Veteran's representative again indicated 
that the Veteran was unable to attend the December 2008 VA 
examination due to travel issues and requested that the case 
be remanded so that the Veteran could be afforded another VA 
examination.  The Board finds that given the circumstances of 
the Veteran's failure to report to the December 2008 VA 
examination in that he was unable to depart the island where 
he resides, the Veteran should be afforded an opportunity to 
report to another VA examination.     

The Veteran is reminded that while VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 
Vet.App. 190 (1991).  

Lastly, the record indicates that the Veteran has received 
continuous treatment at the VA for his erectile dysfunction.  
However, the most recent VA treatment records associated with 
the claims file are from July 2006.  As VA medical records 
are constructively of record and must be obtained, the RO 
should obtain VA treatment records from July 2006 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   
 
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain 
copies of all VA treatment records from July 2006 to 
the present. 

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
erectile dysfunction disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current erectile dysfunction disorder 
capable of diagnosis should be clearly 
reported. The examiner should offer 
opinions as to:

 a) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such erectile 
dysfunction was caused by the Veteran's 
service-connected disability of Type II 
diabetes mellitus.

 b) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such erectile 
dysfunction is chronically worsened, or 
aggravated, by the Veteran's service-
connected disability of Type II diabetes 
mellitus.

A rationale for such opinions should be 
furnished.

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the expanded 
record and readjudicate the issue on 
appeal.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


